Title: To James Madison from DeWitt Clinton, 13 December 1803
From: Clinton, DeWitt
To: Madison, James



Dr. Sir
New York 13 December 1803
During the war between Great Britain & France, ships of war belonging to the belligerent nations will frequently visit our ports and their seamen availing themselves of the favorable opportunity will desert. In this case the magistracy will be requested to cause them to be delivered up, as in cases of deserters from the Merchant service. A question of great delicacy & of difficult solution will immediately present itself, whether the magistracy are invested with this power? If so, whether it ought to be exercised—and if not, whether they ought not to be? Instances of this kind will frequently occur in this Port. It might perhaps promote our amicable relations with foreign powers to draw the attention of the national legislature to this subject: At any rate, as it properly pertains to the general not the local governments to pronounce upon this question, I should be happy to be favored with the sense of the Executive on this occasion, if it can be signified with propriety.
Will you be so obliging as to inform me whether any Consular Appointments have been made or are contemplated in the West India Islands generally or in Guadaloupe particularly?
 

   
   FC (NNC). Unsigned. Author identified on the basis of handwriting and JM to Clinton, 23 Dec. 1803.


